Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.
 	Claims 1-5, 8-11, 13-21, and 27 are pending. Claim 27 is missing from the claim set.
	
Election/Restrictions
 Applicant elected Group I with a species election of E201K, SEQ ID NO: 112-113 in the reply filed on May 5, 2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on May 5, 2020.
The elected species, mutant E201K Taq DNA polymerase having the amino acid sequence of SEQ ID NO:112 is free of the prior art.  Therefore, examination has been extended to subsequent species, mutant E209K Taq DNA polymerase having the amino acid sequence of SEQ ID NO:114, which is disclosed in the prior art. See the rejection under 102 in the Office Action mailed on September 9, 2020.  In the amendment filed on July 10, 2020, newly amended claim 1 and thereby claims depending therefrom, no longer recited mutant E209K Taq DNA polymerase having the amino acid sequence of SEQ ID NO:114.  Therefore, examination was been extended to another species, mutant E507X/K and/or E742X/K Taq DNA polymerase, which is disclosed in the prior art.  See the 102 rejection in the Office Action mailed on September 9, 2020.  In the amendment filed on October 5, 2020, newly amended claims 1 and 22 no longer recite mutant E209K Taq DNA polymerase nor mutant E507X/K and/or E742X/K Taq DNA polymerase.  Therefore, examination has been extended to another species, mutant D578X/R/K/M/S/T/W, E189K+E507K, E189K+E230K+E507K, and E734K Taq DNA polymerase, which is disclosed in the prior art, see the 102 and 103 rejections below.

Terminal Disclaimer
The terminal disclaimer filed on September 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16,813,425 has been reviewed and is accepted.  

Response to Arguments
 	Applicant’s amendment and arguments filed on October 5, 2020 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objection
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended claims 1 and 21 no longer recite “one or more of the following amino acid mutations..”.  Therefore, the rejection of claims 1 and 21 and claims 2-6 and withdrawn. 

In view of the cancellation of claim 6, the rejection of claims 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Claim 1 and claims 2-5, 21, and 27 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “mutant Taq polymerase comprising the amino acid sequence of one of the following even numbered sequence identification numbers”.  The metes and bounds of the phrase in the context of the claims are not clear.  The even numbered SEQ ID NOs recited in claim 1 are all fusion proteins comprising a mutant Taq polymerase + GSGSSG linker + His6 tag.    Therefore, it is unclear if the claim is drawn to a fusion protein comprising one of the even numbered SEQ ID NOs or if the claim is drawn to a mutant Taq polymerase comprising amino acids 1-832 of one of the even numbered SEQ ID NOs.   Examiner requests clarification of the above 

Claim Rejections - 35 USC § 112(a)
Newly amended claims 1 and 22 are now limited to a mutant Taq polymerase having the amino acid sequence of one of the even numbered SEQ ID NO and no longer encompass mutant Taq polymerase having unknown structure.  Therefore, the rejections of claims 1-6, 21-23, and 25-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirement have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Newly amended claims 1 and 21 no longer recite mutant Taq polymerase having E209K nor E507K+E742K substitutions.  Therefore, the rejection of Claim(s) 1-6 and 21-27 under 35 U.S.C. 102(a)(1) as being anticipated by Bourn (US 2011/0281305 – cited previously on form PTO-892) has been withdrawn. 

Newly amended claims 1 and 21 no longer recite mutant Taq polymerase having E742C/F/G/I/L/M/P/T/V/W/Y substitutions.  Therefore, the rejection of claim(s) 1-6 and 21-27 under 35 U.S.C. 102(a)(1) as being anticipated by Ishino (JP 2009/136188 – form PTO-1449) has been withdrawn. 
 


Claim(s) 1-5, 21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila (US 9,493,848 – cited previously on form PTO-892).
Regarding claims 1, 21, and 27, Skirgaila discloses a mutant Taq polymerase (N- consisting of E189K+E507K (Table 2), E189K+E230K+E507K (Table 2), or E734K (Table 4).   The wildtype Taq polymerase of Skirgaila of SEQ ID NO:13 is identical to the wild type Taq polymerase comprising of amino acids 1-832 of SEQ ID NO:4 of the instant application (see the sequence alignment below).  Therefore, the E189K+E507K, E189K+E230K+E507K, and E734K mutant taq polymerases of Skirgaila are identical to the mutant Taq polymerase comprised in SEQ ID NO: 64 (E189K+E507K), SEQ ID NO: 56 (E189K+E230K+E507K), and SEQ ID NO: 436 (E734K), respectively, of the instant application.  Regarding claims 2-3, Skirgaila discloses a PCR mixture comprising Taq polymerase and potassium or sodium (Examples 1-3).   Regarding claims 4-5 and 21, 
Therefore, the reference of Skirgaila anticipates claims 1-5, 21, and 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan (Identification of Thermus aquaticus DNA polymerase variants with increased mismatch discrimination and reverse transcriptase activity from a smart enzyme mutant library.  Scientific Reports.  9:590. Pages 1-14.  Published online on January 24, 2019. – form PTO-892) and Bourn (US 2011/0281305 – cited previously on form PTO-892).
Regarding claims 1, 21, and 27, Raghunathan discloses a mutant KlenTaq polymerase (N-terminal shortened form of Taq DNA polymerase) consisting of a D578R/K/M/S/T/W substitution having increased mismatch discrimination and reverse transcriptase activity (abstract and Figure 1).  Regarding claims 2-3, Raghunathan discloses a PCR mixture comprising the mutant Taq polymerase and a salt or sodium (page 11).  

Bourn discloses full length Taq polymerase (SEQ ID NO:1) that is identical to the wild type Taq polymerase comprising of amino acids 1-832 of SEQ ID NO:4 of the instant application (see the sequence alignment below).  Therefore, the D578R/K/M/S/T/W mutant of full length Taq polymerase is identical to the mutant Taq polymerase comprised in SEQ ID NO: 372 (D578R), SEQ ID NO: 376 (D578K),  SEQ ID NO: 378 (D578M),  SEQ ID NO: 382 (D578S),  SEQ ID NO: 384 (D578T), and SEQ ID NO: 386 (D578W), respectively, of the instant application.  Regarding claims 2-3, Bourn discloses a PCR mixture comprising Taq polymerase and potassium ([0080]-[0087] and Example 1).   
Regarding claims 4-5 and 21, Examiner takes the position that the D578R/K/M/S/T/W mutant of full length Taq polymerase inherently possesses the same material structure and functional characteristics (DNA polymerase having activity in a PCR mixture including whole blood, plasma, or serum and KCl at a concentration of 10-110mM) as the mutant Taq polymerase comprised in SEQ ID NO: 372 (D578R), SEQ ID NO: 376 (D578K),  SEQ ID NO: 378 (D578M),  SEQ ID NO: 382 (D578S),  SEQ ID NO: 384 (D578T), and SEQ ID NO: 386 (D578W), respectively, of the instant application since (1) both DNA polymerase are mutants of wildtype Taq DNA polymerase consisting of a D578R/K/M/S/T/W substitution, (2) both enzymes function as DNA polymerase, and (3) the Office does not have facilities for examining and comparing applicant' s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the 
Therefore, combining the teachings of Raghunathan and Bourn, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance full length Taq polymerase by making amino acid substitutions that increase mismatch discrimination and reverse transcriptase activity as taught by Raghunathan.  Using the known technique of mutagenizing Taq polymerase to increase mismatch discrimination and reverse transcriptase activity would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (Taq polymerase) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (making a D578R/K/M/S/T/W amino acid substitution to increase mismatch discrimination and reverse transcriptase activity) to a “base” device (Taq polymerase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-5, 21, and 27 prima facie obvious.	

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-5, 21, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-20 of copending Application No. 16/872,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-5, 21, and 27 of the instant application and claims 1-6, 8-13, and 15-20 of the reference application are both directed to mutant Taq polymerase (E201K) of SEQ ID NO:112, mutant Taq polymerase (D578X/R/K/M/S/T/W) of SEQ ID NO: 372, 376, 378, 382, 384, or 386, mutant Taq polymerase (E189K+E507K) of SEQ ID NO: 64, and mutant Taq polymerase (E189K+E230K+E507K)  of SEQ ID NO: 56, wherein said mutant Taq polymerase is active in a PCR mixture.  SEQ ID NO:112, 372, 376, 378, 382, 384, 386, 64, and 56 of the instant application are identical to SEQ ID NO:84, 254, 246, 250, 256, 258, 262, 332, and 384, respectively, of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 1-5, 8-11, and 13-27 are pending.	

Claims 8-11 and 13-20 are withdrawn.

	Claims 1-5, 21, and 27 are rejected.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652           

Sequence alignment of wild type Taq polymerase of amino acids 1-832 of SEQ ID NO:4 of the instant application (“Qy”) and wildtype Taq polymerase of SEQ ID NO:1 of Bourn (“Db”)


 US-13-061-940-1
; Sequence 1, Application US/13061940
; Publication No. US20110281305A1
; GENERAL INFORMATION
;  APPLICANT: Kapa Biosystems
;  APPLICANT:Bourn, William
;  APPLICANT:Appel, Maryke
;  APPLICANT:Rush, Gavin
;  APPLICANT:Foskett, John
;  APPLICANT:McEwan, Paul
;  TITLE OF INVENTION: Modified Type A DNA Polymerases
;  FILE REFERENCE: 2006735-0014
;  CURRENT APPLICATION NUMBER: US/13/061,940
;  CURRENT FILING DATE: 2011-03-08
;  PRIOR APPLICATION NUMBER: 61/110,877
;  PRIOR FILING DATE: 2008-11-03
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 832
;  TYPE: PRT
;  ORGANISM: Thermus aquaticus
US-13-061-940-1

  Query Match             98.2%;  Score 4259;  DB 10;  Length 832;
  Best Local Similarity   100.0%;  
  Matches  832;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60

Qy         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120

Qy        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180

Qy        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240

Qy        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300

Qy        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360

Qy        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420

Qy        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480

Db        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480

Qy        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540

Qy        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600

Qy        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660

Qy        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720

Qy        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780

Qy        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832 


Sequence alignment of wild type Taq polymerase of amino acids 1-832 of SEQ ID NO:4 of the instant application (“Qy”) and wildtype Taq polymerase of SEQ ID NO:13 of Skirgaila (“Db”)

US-13-564-940-13
; Sequence 13, Application US/13564940
; Patent No. 9493848
; GENERAL INFORMATION
;  APPLICANT: Fermentas UAB
;  TITLE OF INVENTION: Taq Polymerase Mutants
;  FILE REFERENCE: 4.0 Taq Polymerase Mutants
;  CURRENT APPLICATION NUMBER: US/13/564,940
;  CURRENT FILING DATE: 2012-08-02
;  PRIOR APPLICATION NUMBER: GB1113430.1
;  PRIOR FILING DATE: 2011-08-03
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 832
;  TYPE: PRT
;  ORGANISM: Thermus aquaticus
US-13-564-940-13

  Query Match             98.2%;  Score 4259;  DB 9;  Length 832;
  Best Local Similarity   100.0%;  
  Matches  832;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRGMLPLFEPKGRVLLVDGHHLAYRTFHALKGLTTSRGEPVQAVYGFAKSLLKALKEDGD 60

Qy         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AVIVVFDAKAPSFRHEAYGGYKAGRAPTPEDFPRQLALIKELVDLLGLARLEVPGYEADD 120

Qy        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLASLAKKAEKEGYEVRILTADKDLYQLLSDRIHVLHPEGYLITPAWLWEKYGLRPDQWA 180

Qy        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DYRALTGDESDNLPGVKGIGEKTARKLLEEWGSLEALLKNLDRLKPAIREKILAHMDDLK 240

Qy        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LSWDLAKVRTDLPLEVDFAKRREPDRERLRAFLERLEFGSLLHEFGLLESPKALEEAPWP 300

Qy        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PPEGAFVGFVLSRKEPMWADLLALAAARGGRVHRAPEPYKALRDLKEARGLLAKDLSVLA 360

Qy        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LREGLGLPPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEEAGERAALSERLFANLWGRL 420

Qy        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 EGEERLLWLYREVERPLSAVLAHMEATGVRLDVAYLRALSLEVAEEIARLEAEVFRLAGH 480

Qy        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PFNLNSRDQLERVLFDELGLPAIGKTEKTGKRSTSAAVLEALREAHPIVEKILQYRELTK 540

Qy        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LKSTYIDPLPDLIHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAFIA 600

Qy        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 EEGWLLVALDYSQIELRVLAHLSGDENLIRVFQEGRDIHTETASWMFGVPREAVDPLMRR 660

Qy        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAKTINFGVLYGMSAHRLSQELAIPYEEAQAFIERYFQSFPKVRAWIEKTLEEGRRRGYV 720

Qy        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ETLFGRRRYVPDLEARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLEEMGARML 780

Qy        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LQVHDELVLEAPKERAEAVARLAKEVMEGVYPLAVPLEVEVGIGEDWLSAKE 832